DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Response to Amendment
	As a preliminary matter, the amendments of the instant Response to Office Action of 5/25/2021 go beyond the disclosure and enablement of the disclosure as originally filed, begetting disclosure and enablement rejections below. 
Namely, as amended claim 20 now recites a first optical separator internal to said display to generate a first set of stereoscopic images, and also a second optical separator external to said display to generate (differently) a second (different) set of stereoscopic images. It is noted that the instant Response provided no support for the instant amendments. The specification provides no definition of optical separator, such that the meaning must be divined from the disclosure as a whole. Paragraph 0016 a second optical separator external to said display to generate (differently) a second (different) set of stereoscopic images. The instant Specification at most discloses a first optical separator internal to said display to generate a first set of stereoscopic images (parallax barrier or lenticular array of paragraph 0016). Thus claim 20 is rejected as lacking enablement/disclosure.
At page 7 of the instant Response, Applicant’s Representative argues that the cited Ross, Yoo and Chen references fail to teach switching to amended feature (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image.
First, the arguments implicating the above features were generally in regard to Ross, despite Yoo, not Ross, being cited for the same. The amended features of (5) remain obvious. First, 2D rendition of images on a screen is notorious; second, Yoo teaches to have a 2D main screen with PIP for 3D. (at paragraph 0103) Empirically, PIP will fail, such that the 2D is solely displayed. However, new reference Bell is combined with Yoo to teach 2D output as recited.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Namely, claim 20 recites a second optical separator external to said display form said stereoscopic view in conjunction with a first optical separator internal to said display form said stereoscopic view to form two distinct sets of stereoscopic images using the two optical separators. First, there is no disclosure as to the meaning of optical separator. Per paragraph 00116 as discussed above, the disclosure discloses a parallax barrier or lenticular array which may be used as an optical separator, but which are both internal to display. There is no disclosure of any external optical separator, and certainly not an external optical separator used in conjunction with an internal optical separator to generate two distinct sets of stereoscopic images.
Still further, there is no disclosure of using a first optical separator or second optical separator to form a two-dimensional image per features 3 and 4; for purposes of examination, this will be interpreted to require an optical separator.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Namely, claim 20 recites a second optical separator external to said display form said stereoscopic view in conjunction with a first optical separator internal to said display form said stereoscopic view to form two distinct sets of stereoscopic images using the two optical separators. First, there is no disclosure as to the meaning of optical separator. Per paragraph 00116 as discussed above, the disclosure discloses a parallax barrier or lenticular array which may be used as an optical separator, but which are both internal to display. There is no disclosure of any external optical separator, and certainly not an external optical separator used in conjunction with an internal optical separator to generate two distinct sets of stereoscopic images. That is to say, there is no teaching of how to use the two distinct optical separators in a display in internal and external conjunction to obtain the specified sets of stereoscopic images as claimed.
Still further, there is no technical teaching of using a first optical separator or second optical separator to form a two-dimensional image per features 3 and 4; for purposes of examination, this will be interpreted to require an optical separator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2012/0256906) in view of Yoo (US 2011/0109619), in yet further view of Chen (US 2011/0304618) and Bell (US 2012/0151416). 

Regarding claim 20, Ross discloses A visual system comprising: (paragraphs 0012, 0013 a graphics rendering system) (a) a mobile display with a single frontal surface suitable for displaying video content thereon; (paragraph 0015 and figure 2 display 2000; further paragraph 0013 discloses the display may be mobile, and figure 6 shows display 200 as having a single frontal display surface) (b) a video stream comprising a series of two-dimensional images (paragraphs 0012 and 0014 2D source for TV images is a series of 2D images) being received by said display suitable for being said displayed video content thereon; (paragraph 0016 a graphics core providing images to display for display) (c) a conversion module that receives said video content comprising said series of two-dimensional images and selectively generates a left eye image and a right eye image each of which are different than said series of said two-dimensional images; (paragraph 0016 and figure 1 right and left eye views generated from 2D images; also see paragraph 0014 in conjunction with paragraph 0022) (d) a video processing module that renders said left eye image and said right eye image on said display, (again paragraph 0016) where said left eye image in combination with said right eye image form a stereoscopic view. (paragraph 0022 left and right views provide 3D view) 
Ross fails to disclose selectively renders which is subsumed into the further recited features of (e), and (e) selectively switching between an image on said frontal surface of said display in each of the following: (1) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a first optical separator internal to said display form said stereoscopic view, wherein said spatially overlapping manner does not appear as a non-stereoscopic image, (2) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a second optical separator external to said display form said stereoscopic view, wherein said spatially non-overlapping manner does not appear as a non-stereoscopic image, (3) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said first optical separator internal to said display form said stereoscopic view, wherein said spatially overlapping manner forms a two-dimensional image, and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994 Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024 image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display, (4) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said second optical separator form said stereoscopic view, wherein said spatially non-overlapping manner forms a two-dimensional image, and wherein the depth of said two-dimensional image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display, and (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image; (f) wherein said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view is not provided to said display with either of: (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non- overlapping manner;Page 3 of 9Appl. No. 15/606,994 Response to Office Action dated Nov. 5, 2018Atty Docket No.: 9604.0024 (g) wherein neither of (1) said left eve image and said right eve image in said spatially overlapping manner and said left eye image and (2) said right eye image in said spatially non-overlapping manner, is provided to said display together with said two- dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eye image nor said right eye image; (h) wherein (1) said left eve image and said right eve image in said spatially overlapping manner and (2) said left eve image and said right eve image in said spatially non-overlapping manner, are not simultaneously provided to said display; (i) wherein said conversion module that receives said video content is free from said selectively generating said left eye image and said right eye image when said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images and not based upon said left eve image nor said right eye image. 
However, in the same art area of 2D to 3D view generation, Yoo discloses (e) selectively switching between displaying an image on said frontal surface of said display (paragraphs 0110 and 0111 selecting stereoscopic output formats for display output) in each of the following: (1) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a first optical separator internal to the display form (paragraph 0068, lenticular display or parallax barrier are the same) said stereoscopic view, (paragraph 0110 and 0111 and figure 5d showing interlaced format) wherein said spatially overlapping manner does not appear as a non-stereoscopic image, (paragraph 0111 viewing formats stereoscopic viewing formats) (2) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with a second optical separator external to said display (paragraphs 0130 /0131 polarized glasses are the same) form said stereoscopic view, (paragraph 0110 and 0111 and figure 5a/c showing right/left eye areas format) wherein said spatially non-overlapping manner does not appear as a non-stereoscopic image, (paragraph 0111 viewing formats stereoscopic viewing formats)  (3) a spatially overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said first optical separator internal to the display form (paragraph 0068, lenticular display or parallax barrier are the same) form said stereoscopic view, (paragraph 0110 and 0111 and figure 5d showing interlaced format) wherein said spatially overlapping manner forms a two-dimensional image, (paragraph 0136 3D rendition depth set to zero for 2D rendition) (4) a spatially non-overlapping manner across said frontal surface of said display in a manner such that the combination of said left eye image and said right eye image together with said second optical separator external to said display (paragraphs 0130 /0131 polarized glasses are the same) form said stereoscopic view, (paragraph 0110 and 0111 and figure 5a/c showing right/left eye areas format) wherein said spatially non-overlapping manner forms a two-dimensional image, (paragraph 0136 3D rendition depth set to zero for 2D rendition) and (5) a two-dimensional image across said frontal surface of said display in a manner to form a non-stereoscopic view based upon said series of two-dimensional images (Shown figure 4 switching between 3D and 2D output) (f) wherein said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view is not provided to said display with either of: (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non- overlapping manner;Page 3 of 9Appl. No. 15/606,994 (paragraph 0055Response to Office Action dated Nov. 5, 2018Atty Docket No.: 9604.0024 only 2D output for viewing) (g) wherein neither of (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eye image and said right eye image in said spatially non-overlapping manner, is provided to said display together with said two- dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images (paragraph 0055 and figure 5 a or d, only 3D output for viewing) (h) wherein (1) said left eye image and said right eye image in said spatially overlapping manner and (2) said left eve image and said right eve image in said spatially non-overlapping manner, are not simultaneously provided to said display; (shown figure 5, interleaved or side-by-side 3D image formats provided for viewing) (i) wherein said conversion module that receives said video content is free from said selectively generating said left eye image and said right eye image when said two-dimensional image across said frontal surface of said display in said manner to form said non-stereoscopic view based upon said series of two-dimensional images. (paragraph 0055 2D or 3D image format provided for viewing)
As can be seen from the claims mapping above, feature (e) subsumes selectively rendering [images] as recited because the features of feature (e) effect the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Yoo to the disclosure of Ross because Yoo teaches that the techniques it teaches allow for reproducing stereoscopic images. (paragraph 0007)
As discussed in the Response section above, with regard to the amended features of and not based upon said left eye image nor said right eye image, 2D rendition of images on a screen is notorious; second, Yoo teaches to have a 2D main screen with PIP for 3D, (paragraph 0103) and empirically, PIP will fail, such that the 2D is solely displayed. However, new reference Bell is introduced and combined with Yoo to explicitly teach 2D output as recited.
Namely Bell figure 1 shows that 3D PIP in a 2D image may also be rendered as 2D at (A) such that when applied to the full screen 2D rendering of Yoo with 3D PIP at paragraph 0103, the 3D PIP may also be rendered as 2D, thereby teaching and not based upon said left eye image nor said right eye image as recited in the context of feature (e)(5). That is to say, Bell applied to Yoo explicitly teaches 2D image rendering across the screen as recited.
It would have been obvious to one of skill in the art before the effective filing date of the instant application to apply the 2D rendering as taught by Bell to the 2D image with 3D PIP per Yoo because Bell teaches user interfaces have typically rendered depictions of content using two-dimensional (2D) views, (paragraph 0011) emphasizing that 2D rendition of images across a display screen as recited as a rendition option is notoriously known to those skilled in the art. 
Per the above claims mapping, Ross fails to disclose and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994 Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display, as recited in features (e)(3) and (e)(4). And while Yoo teaches adjusting depth and scaling, thereby adjusting a perspective depth, the disclosure thereof may not be adequately coherent or cogent. (see paragraphs 0114-0120) 
However, in the context of 3D image display, Chen teaches to adjust (increase/decrease) the display depth of the image, thereby teaching the recited and wherein a depth of said two-dimensional Page 2 of 10Appl. No. 15/606,994 Response to Final Office Action dated May 23rd, 2019Atty Docket No.: 9604.0024image is adjusted by the video processing module to appear farther away from the viewer than the distance from the viewer to the display. (paragraph 0061 increasing depth from user with 3D image data makes image appear further away than the display)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Chen to Yoo and Ross because Chen teaches its techniques provide for video rendering such that objects may generally appear in front of the screen, at the screen, or behind the screen. (paragraph 0004)
	Regarding claim 23, Ross discloses wherein said video stream is provided to said video system from a remote location. (shown figure 6, remote delivery source 3000)
	Regarding claim 24, Ross discloses further comprising a video processing module that renders a left eye image and a right eye image on said display, where said le eye image in combination with said right eye image form a stereoscopic view. (paragraph 0015, 0016, figure 2 graphics core 200 does the same)
	Regarding claim 25, Ross discloses wherein said left eye image is one of a plurality of left eye images based upon a viewer's location and said right eye image is one of a plurality of right eye images based upon said viewer's location. (paragraph 0014 right and left views based on viewers perspective which in turn is necessarily based on viewers location)
	Regarding claim 26, Ross is silent as to the recited features; however, Yoo teaches wherein said left eye image and said right eye image are separated by an optical separator. (paragraph 0068 parallax barrier disclosed) Reason to combine same as claim 20.
	Regarding claim 27, Ross is silent as to the recited features; however, Yoo teaches wherein the optical separator is a parallax barrier lens. (paragraph 0068 parallax barrier disclosed) Reason to combine same as claim 20.
	Regarding claim 28, Ross is silent as to the recited features; however, Yoo teaches wherein the optical separator is a lenticular lens. (paragraph 0068 lenticular display disclosed) Reason to combine same as claim 20.
	Regarding claim 29, Ross is silent as to the recited features; however, Yoo teaches wherein a perceived depth between said right eye image and said left eye image is adjustable. (paragraph 0114 depth user adjustable) Reason to combine same as claim 20.
	Regarding claim 30, Ross is silent as to the recited features; however, Yoo teaches wherein said depth is user adjustable. (paragraph 0114 depth user adjustable) Reason to combine same as claim 20.
Regarding claim 31, Ross is silent as to the recited features; however, Yoo teaches wherein said depth is automatically adjusted by said system based upon content of said right eye image and said left eye image. (paragraph 0116 formatter may adjust depth based on a 3D effect of the content) Reason to combine same as claim 20.
Regarding claim 32, Ross is silent as to the recited features; however, Yoo teaches wherein said left eye image and said right eye image are rendered on said display in a side by side manner. (shown figure 5a) Reason to combine same as claim 20.
Regarding claim 33, Ross is silent as to the recited features; however, Yoo teaches wherein said spatially overlapping manner is an auto-stereoscopic multi-view manner. (shown figure 5d, also paragraph 0068) Reason to combine same as claim 20.
Regarding claim 34, Ross is silent as to the recited features; however, Yoo teaches wherein said spatially non-overlapping manner is a side by side manner. (shown figure 5a) Reason to combine same as claim 20.
Regarding claim 35, Ross is silent as to the recited features; however, Yoo teaches wherein said selectively switching is based upon a user input. (paragraph 0111 user selects format) Reason to combine same as claim 20.
Regarding claim 36, Ross is silent as to the recited features; however, Yoo teaches wherein said selectively switching is based upon an environment of said display. (paragraph 0103 output may be switched based on a display environment) Reason to combine same as claim 20.
Regarding claim 37, Ross is silent as to the recited features; however, Yoo teaches wherein said environment is a head- mounted display. (paragraph 0068 HMD disclosed) Reason to combine same as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleinberger (US 2001/0013971) disclose general 3D generation background.
LaValle (US 2015/0234455) implicates HMD implementation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485          

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485   
September 9, 2021